Citation Nr: 1745670	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  06-00 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to September 13, 2012 , and from  December 1, 2012, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO denied a rating in excess of 30 percent for service-connected PTSD.  In July 2005, the Veteran filed a notice of disagreement (NOD) with the assigned rating.  In a December 2005 rating decision, the RO awarded a higher 50 percent rating from May 17, 2004, the date VA treatment records document  increased symptomatology.  On the same date in December 2005, the RO issued a statement of the case (SOC) reflecting the partial grant of the benefit sought.  In January 2005, the Veteran submitted a statement disagreeing with the rating assigned in response to the December 2005 SOC, which the RO accepted as a timely substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals). 

Although the RO has awarded a higher rating for PTSD, as less than the maximum available rating was awarded, the claim for a higher rating remains viable on appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal to the Board of Veterans' Appeals (Board) also arose from an August 2008 rating decision in which the RO denied a TDIU.  The Veteran filed a notice of disagreement (NOD) in December 2007 and the RO issued a statement of the case (SOC) in July 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2008. 

In February 2015, the Board denied the claims for a rating in excess of 50 percent for PTSD and for a TDIU.  The Veteran appealed the Board's February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court set aside the Board's February 2015 decision and remanded these matters to the Board for further proceedings.

As for the matter of representation, the Board notes that the Veteran was previously represented by Marine Corp. League (as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed in July 1998), Wisconsin Department of Veterans Affairs (as reflected in a VA Form 21-22, executed in July 2006), and Disabled American Veterans (as reflected in a VA Form 21-22, executed in October 2012).  In February 2017, the Board received a VA Form 21-22a appointing private attorney Robert V. Chisholm as the Veteran's representative.  The Board recognizes the change in representation.  

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, claims processing systems. 

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran's most recent VA mental health examination was conducted in August 2011.  Thereafter, the evidence shows that the Veteran was hospitalized from September 2012 to November 2012 for treatment of his PTSD at the Milwaukee VA Medical Center (VAMC).  In addition, the Veteran reported in a July 2017 private psychological assessment that "over the years his PTSD symptoms have steadily worsened."
 
Based on the foregoing, the evidence is at least suggestive that the Veteran's PTSD may have worsened, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate mental health professional- to obtain clinical findings as to the nature and extent, frequency or severity (as appropriate) of the Veteran's psychiatric symptoms, as well as the  functional effects of the Veteran's PTSD .

Furthermore, the Veteran has submitted an opinion from a private psychologist dated in July 2017 concerning his unemployability due to PTSD.  The Board emphasizes, however, that the Veteran is also service-connected for other disabilities-diabetes mellitus type II, peripheral neuropathy affecting each upper and lower extremity, and erectile dysfunction.  Thus, the Board finds  that medical comment as to the individual and combined effects of the Veteran's service-connected disabilities-to  include the impact of prescribed medication(s-would be helpful in resolving the TDIU claim on appeal.  See 38 C.F.R. § 4.16 (2016);.  See also Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s) for increase and/or for a TDIU-which is considered a claim for increase.  38 C.F.R. §  3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Milwaukee VA Medical Center (VAMC), and that records from that facility  dated through August 2011 are associated with the claims file; however, more recent records may exist.  The Board also notes that there are outstanding records pertaining to the Veteran's participation in an inpatient PTSD program from September 13, 2012 to November 2, 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Milwaukee VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since August 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  The AOJ's adjudication of the claim for a higher rating should include consideration of whether "staged rating" of PTSD (assignment of different ratings for distinct periods of time, based on the facts found), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Milwaukee VAMC all outstanding records of VA evaluation and/or treatment of the Veteran to include since August 2011, to include records pertaining to the Veteran's participation in an inpatient PTSD program from September 13, 2012 to November 2, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical and/or employment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA mental disorders examination for evaluation of his PTSD, by an appropriate mental health professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this remand), must be made available to the designated medical professional, and the examination/opinion report should include discussion of the Veteran's documented history and lay assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should fully describe the nature, and extent, frequency, or severity (as appropriate) of all psychiatric symptomatology.

The examiner should also fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.  Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.


All examination findings/testing results, , along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician (preferably, one with occupational or vocational expertise) ,  to obtain information as to the individual and combined functional effects of his service-connected disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

Based on examination of the Veteran and review of the record (to include the mental disorders examination report)), the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  For reference, service connection is currently in effect for PTSD, type II diabetes mellitus, diabetic peripheral neuropathy of each upper and lower extremity , and erectile dysfunction.

If no single service-connected disability or group of associated disabilities (e.g., lower extremity disabilities), alone, is deemed to functionally render the Veteran unemployable, the examiner should discuss the combined functional effects of all the Veteran's service-connected disabilities-to specifically include the impact of prescribed medication(s) --on his ability to perform the mental and physical acts required for substantially gainful employment. 

The examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions.  Also, the physician should take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment caused by nonservice-connected disabilities.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

7.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the claims for a rating in excess of 50 percent for PTSD and TDIU.
 
If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating either or both claim(s), apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim  in light of the pertinent evidence (particularly to include all evidence added to the VBMS and Virtual VA file(s) since the last adjudication of the higher rating ) and legal authority.  Adjudication of the higher rating claim for PTSD should include whether staged rating of the disability is appropriate.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



